Clark, J.
Plaintiff declared on a promissory note for $700 and had judgment in a trial without a jury. Defendants bring error. The record shows no request for written findings of fact and law and none were filed. There is nothing we can review. It was held in Robbins v. Simons Sales Co., 218 Mich. 569, quoting syllabus:
“In an action tried before the court without a jury, where there was no request for written findings of fact and law and none were filed, under the statute (3 Comp. Laws 1915, § 12586) and the rule (Circuit
*658Court Rule No. 45), the record presents no question which the Supreme Court can review on a writ of error.”
Judgment affirmed.
McDonald, C. J., and Bird, Sharpe, Moore, Steere, Fellows, and Wiest, JJ., concurred.